DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 - 4, 9 – 15, 17 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (10,048,530).
With regard to claims 1, 11, 14, Kim et al. disclose a display panel comprising:
a first display substrate (SUB2, figs. 1, 4) comprising a first pixel area (for example, at least one portion area in a PXa, figs. 1, 4), a second pixel area (for example, at least one portion area in PXb, figs. 1, 4), a third pixel area (for example, at least one portion area in PXd, figs. 1, 2, 6), and a light blocking area (referred to as “BS1A” by examiner’s annotation shown in figs. 4, 6 below) that is adjacent to the first pixel area, a second pixel area, and the third pixel area; and
a second display substrate (SUB1, figs. 1, 2, 4, 6) comprising a first display element (at least one element forming in the SUB1 panel, figs. 1, 2, 4, 6) functioning as a first display element), a second display element (at least one element forming in the SUB1 panel, figs. 1, 2, 4, 6 functioning as a second display element), and a third display element (at least one element forming in the SUB1 panel, figs. 1, 2, 4, 6 functioning as a third display element) respectively overlapping the first pixel area (for example, at least one portion area in the PXa), the second pixel area (for example, at least one portion area in the PXb), and the third pixel area (for example, at least one portion area in the PXd), 

a first color filter (310, fig. 4) disposed on the base substrate (BS2) overlapping the first pixel area (for example, at least one portion area in the PXa) and having a first color (for example, red color);
a second color filter (320, fig. 4) disposed on the base substrate (BS2) overlapping the second pixel area (for example, at least one portion area in the PXb) and having a second color (for example, green color) that is different from the first color (red color);
a third color filter (a wavelength band filter 330, fig. 6, functioning as a color filter, is a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the wavelength band filter is a color filter) disposed on the base substrate (BS2) having a third color (blue color) that is different from the first color (the red color) and the second color (for example, the green color), and comprising a filter portion (for example, a central portion of the third color filter 330, is a filter portion) overlapping the third pixel area (PXd) and a light blocking portion (the first particles 110p, forming in the partition wall 110, made of metal oxide particles or organic particles, functioning as a light blocking portion) overlapping the light blocking area (BS1A); and
a light blocking member (the light-shielding member 210 functioning as a light blocking member) disposed on (on the bottom surface of the light blocking portion 110p; or on the sidewall of the light blocking portion 110p) the light blocking portion (110p) or at least wrapping around the light blocking portion (110p) and containing a black organic pigment (for example, see column 13, lines 46 – 53).

    PNG
    media_image1.png
    610
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    480
    601
    media_image3.png
    Greyscale


With regard to claim 2, Kim et al. disclose the light blocking member (210) is spaced from each of the first pixel area (for example, at least one portion area in the PXa), the second pixel area (for example, at least one portion area in the PXb), and the third pixel area (for example, at least one portion area in the PXd) by a predetermined distance (for example, see fig. 7) on a plane of the first display substrate (SUB2).
With regard to claim 12, Kim et al. disclose the first display substrate (SUB2) further comprises an auxiliary color filter (a color filter 610 functioning as an auxiliary color filter) disposed on the light blocking member (210) and having the first color (for example, column 18, lines 63 – 67; and column 19, lines 1 – 15).
With regard to claim 13, Kim et al. disclose the first color filter (310), the second color filter (320), and the third color filter (330) are directly disposed on the base substrate (BS2).

claims 1, 3, 11, 14, Kim et al. disclose a display panel comprising:
a first display substrate (SUB2, figs. 1, 4) comprising a first pixel area (for example, at least one portion area in a PXa, figs. 1, 4), a second pixel area (for example, at least one portion area in PXb, figs. 1, 4), a third pixel area (for example, at least one portion area in PXc, figs. 1, 2, 4), and a light blocking area (referred to as “BS1A” by examiner’s annotation shown in figs. 4, 6 below) that is adjacent to the first pixel area, a second pixel area, and the third pixel area; and
a second display substrate (SUB1, figs. 1, 2, 4, 6) comprising a first display element (referred to as “A1” by examiner’s annotation shown in fig. 1 below), a second display element (referred to as “A2” by examiner’s annotation shown in fig. 1 below), and a third display element (referred to as “A3” by examiner’s annotation shown in fig. 1 below) respectively overlapping the first pixel area (for example, at least one portion area in the PXa), the second pixel area (for example, at least one portion area in the PXb), and the third pixel area (for example, at least one portion area in the PXc), 
wherein the first display substrate (SUB2, figs. 1, 2, 4, 6) comprises: a base substrate (BS2);
a first color filter (310, fig. 4) disposed on the base substrate (BS2) overlapping the first pixel area (for example, at least one portion area in the PXa) and having a first color (for example, red color);
a second color filter (320, fig. 4) disposed on the base substrate (BS2) overlapping the second pixel area (for example, at least one portion area in the PXb) and having a second color (for example, green color) that is different from the first color (red color);
a third color filter (a wavelength band filter 610, functioning as a color filter, is a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the 
a light blocking member (the light-shielding member 210 functioning as a light blocking member) disposed on (on the bottom surface of the light blocking portion 110p; or on the sidewall of the light blocking portion 110p) the light blocking portion (110p) or at least wrapping around the light blocking portion (110p) and containing a black organic pigment (for example, see column 13, lines 46 – 53); wherein a first opening (a first opening for forming region 410) corresponding to the first pixel area and a second opening (a second opening for forming region 420) corresponding to the second pixel area are defined in the third color filter (610), and each of the first opening and the second opening has a first width that is greater than a second width of the light blocking member (210) disposed between the first opening and the second opening; 

    PNG
    media_image2.png
    477
    615
    media_image2.png
    Greyscale




    PNG
    media_image1.png
    610
    591
    media_image1.png
    Greyscale


With regard to claim 4, Kim et al. disclose the light blocking member (210) further comprises a base resin (epoxy acrylate maybe include a resin; for example, column 13, lines 46 - 67) in which the black organic pigment is dispersed.



With regard to claim 9, Kim et al. disclose the first display substrate (SUB2) further comprises a light control layer, wherein the light control layer comprises: a first color conversion part (410) disposed on the first color filter (313) and comprising a first light emitting body (410p, includes a fluorescent material, functioning as a first light emitting body) and a fluorescent material that absorbs third light of the third color and output first light of the first color;
 a second color conversion part (420) disposed on the second color filter (323) and comprising a second light emitting body that absorbs the third light of the third color and output second light of the second color; and a color transmission part (color conversion parts 313, 323 having a color transmission part surrounding the fluorescent material) configured to transmit the third light of the third color. 
With regard to claim 15, Kim et al. disclose a display panel comprising:
a first display substrate (SUB2, figs. 1, 4) comprising a first pixel area (for example, at least one portion area in a PXa, figs. 1, 4), a second pixel area (for example, at least one portion area in PXb, figs. 1, 4), a third pixel area (for example, at least one portion area in PXc, figs. 1, 2, 4), and a light blocking area (referred to as “BS1A” by examiner’s annotation shown in figs. 4, 6 below) that is adjacent to the first pixel area, a second pixel area, and the third pixel area; and
a second display substrate (SUB1, figs. 1, 2, 4, 6) comprising a first display element (referred to as “A1” by examiner’s annotation shown in fig. 1 below), a second display element (referred to as “A2” by examiner’s annotation shown in fig. 1 below), and a third display element (referred to as “A3” by examiner’s annotation shown in fig. 1 below) respectively overlapping the first pixel area (for example, at least one portion area in the PXa), the second pixel area (for 
wherein the first display substrate (SUB2, figs. 1, 2, 4, 6) comprises: a base substrate (BS2);
a first color filter (310, fig. 4) disposed on the base substrate (BS2) overlapping the first pixel area (for example, at least one portion area in the PXa) and having a first color (for example, red color);
a second color filter (320, fig. 4) disposed on the base substrate (BS2) overlapping the second pixel area (for example, at least one portion area in the PXb) and having a second color (for example, green color) that is different from the first color (red color);
a third color filter (a wavelength band filter 610, functioning as a color filter, is a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the wavelength band filter is a color filter) disposed on the base substrate (BS2) having a third color (blue color) that is different from the first color (the red color) and the second color (for example, the green color), and comprising a filter portion overlapping the third pixel area (PXc) and a light blocking portion (the first particles 110p, forming in the partition wall 110, made of metal oxide particles or organic particles, functioning as a light blocking portion) overlapping the light blocking area (BS1A); and
a light blocking member (the light-shielding member 210 functioning as a light blocking member) disposed on (on the bottom surface of the light blocking portion 110p; or on the sidewall of the light blocking portion 110p) the light blocking portion (110p) or at least wrapping around the light blocking portion (110p) and containing a black organic pigment (for example, see column 13, lines 46 – 53); 


    PNG
    media_image2.png
    477
    615
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    535
    724
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    534
    610
    media_image5.png
    Greyscale




With regard to claims 10, 19, Kim et al. disclose each of the first display element, the second display element, and the third display element (the elements forming in the SUB1) outputs the third light of the third color (blue color) to the light control layer. (for example, see column 3, lines 27 – 28; and column 18, lines 32 - 34).




claim 17, Kim et al. disclose the light blocking member (210) further comprises a base resin (epoxy acrylate maybe include a resin; for example, column 13, lines 46 - 67) in which the black organic pigment dispersed in the base resin.
With regard to claim 18, Kim et al. disclose the light blocking member (210) is directly disposed on the base substrate (BS2).



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,048,530) in view of Kimura et al. (9,971,185).
With regard to claims 16, 20, Kim et al. disclose a display panel comprising:
a first display substrate (SUB2, figs. 1, 4) comprising a first pixel area (for example, at least one portion area in a PXa, figs. 1, 4), a second pixel area (for example, at least one portion area in PXb, figs. 1, 4), a third pixel area (for example, at least one portion area in PXd, figs. 1, 2, 6), and a light blocking area (referred to as “BS1A” by examiner’s annotation shown in figs. 4, 6 below) that is adjacent to the first pixel area, a second pixel area, and the third pixel area; and
a second display substrate (SUB1, figs. 1, 2, 4, 6) comprising a first display element (at least one element forming in the SUB1 panel, figs. 1, 2, 4, 6) functioning as a first display 
wherein the first display substrate (SUB2, figs. 1, 2, 4, 6) comprises: a base substrate (BS2);
a first color filter (310, fig. 4) disposed on the base substrate (BS2) overlapping the first pixel area (for example, at least one portion area in the PXa) and having a first color (for example, red color);
a second color filter (320, fig. 4) disposed on the base substrate (BS2) overlapping the second pixel area (for example, at least one portion area in the PXb) and having a second color (for example, green color) that is different from the first color (red color);
a third color filter (a wavelength band filter 330, functioning as a color filter, is as a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the wavelength band filter is a color filter) disposed on the base substrate (BS2) having a third color (blue color) that is different from the first color (the red color) and the second color (for example, the green color), and comprising a filter portion (for example, a central portion of the third color filter 330, is a filter portion) overlapping the third pixel area (PXd) and a light blocking portion (the first particles 110p, forming in the partition wall 110, made of metal oxide particles or organic particles, functioning as a light blocking portion) overlapping the light blocking area (BS1A); and
 or at least wrapping around the light blocking portion (110p) and containing a black organic pigment (for example, see column 13, lines 46 – 53).

    PNG
    media_image1.png
    610
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    480
    601
    media_image3.png
    Greyscale

Kim et al. does not clearly disclose a light blocking member containing a yellow pigment wherein the light blocking member comprises: a base resin; and a yellow pigment dispersed in the base resin.
However, Kimura et al. discloses a light blocking member (14) containing a yellow pigment (for example, see column 9, lines 59 – 64) wherein the light blocking member comprises: a base resin (for example, see column 35, lines 20 – 39); and the yellow pigment (for example, see column 9, lines 59 – 64) dispersed in the base resin (for example, see column 35, lines 20 – 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al.’s device to incorporate a yellow pigment in the light blocking resin member as taught by Kimura et al. in order to reduce light leaking in an oblique direction from an edge portion of the adjacent pixel  and enhance a high light traveling efficiency for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,048,530) in view of Otsuka et al. (8,917,338).
With regard to claim 5, Kim et al. does not clearly disclose the light blocking member further comprises hollow silica dispersed in the base resin.
However, Otsuka et al. discloses the light blocking member further comprises hollow silica dispersed in the base resin (a layer 42 can be obtained by adding hollow silica particles in the resin; for example, see column 10, lines 23 – 27. Although the applicant uses terms different to those of Otsuka et al. to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements. Therefore, the layer 42 having hollow silica dispersed in the base resin also functioning as the light blocking member of Applicant’s invention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al.’s device to incorporate the hollow silica dispersed in the base resin as taught by Otsuka et al. in order to reduce light leaking in an oblique direction from an edge portion of the adjacent pixel and enhance a high light traveling efficiency for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,048,530) in view of Kim (9,774,000).
With regard to claim 6, Kim et al. (10,048,530) do not clearly disclose perylene dispersed in the base resin.
However, Kim (9,774,000) discloses a layer 213 having the perylene dispersed in the base resin; for example, see claim 3. Although the applicant uses terms different to those of Kim (9,774,000) to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements. Therefore, the layer 213 having the perylene dispersed in the base resin functioning as the light blocking member of Applicant’s invention).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al. (10,048,530)’s device to incorporate the perylene dispersed in the base resin as taught by Kim (9,774,000) in order to reduce light leaking in the pixel and enhance a high light traveling efficiency for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,048,530) in view of Ono et al. (9,673,263).
With regard to claim 7, Kim et al. (10,048,530) do not clearly disclose a blue pigment and a carbon black that are dispersed in the base resin.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al. (10,048,530)’s device to incorporate a blue pigment and a carbon black that are dispersed in the base resin as taught by Ono et al. in order to reduce light leaking in the pixel and enhance a high light traveling efficiency for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Allowable Subject Matter
8.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 8 is allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the black organic pigment has a first weight, the blue pigment has a second weight, and the carbon black has a third weight, and

the first weight is greater than the second weight, and the second weight is greater than the third weight in claim 8.

Response to Arguments

9.	Applicant’s arguments filed 01/11/21 have been fully considered but they are not persuasive.
	It is argued, at pages of the remarks, that “Kim’s third wavelength band filter 330 is not, and cannot be, the claimed “third color filter,””. However, fig. 4 of Kim et al. does show a wavelength band filter 330, fig. 6, functioning as a color filter, is a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the wavelength band filter is a color filter.
It is argued, at pages of the remarks, that “Kim does not suggest or teach ‘a third color filter disposed on the base substrate having a third color that is different from the first color and the second color, and comprising a filter portion’”. However, for example, fig. 4 of Kim et al. does show a third color filter (a wavelength band filter 330, fig. 6, functioning as a color filter, is a third color filter. For example, see column 20, lines 53 – 54 of Choi et al. (10,811,637) disclose the wavelength band filter is a color filter) disposed on the base substrate (BS2) having a third color (blue color) that is different from the first color (the red color) and the second color (for example, the green color), and comprising a filter portion (for example, a central portion of the third color filter 330, is a filter portion). 
the bottom surface of the light blocking portion 110p; or on the sidewall of the light blocking portion 110p) the light blocking portion (110p).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAN N TRAN/
Primary Examiner, Art Unit 2826